Citation Nr: 0843164	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  05-04 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis of the lumbar spine.

2.  Entitlement to service connection for a lumbar spine 
disability, to include arthritis of the lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel




INTRODUCTION

The veteran had active service from June 1966 to June 1968.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of January 2004 and July 2004 rating 
decisions of the Columbia, South Carolina Regional Office 
(RO) of the Department of Veterans Affairs (VA) in which the 
RO, in pertinent part, denied service connection for low back 
arthritis as due to Agent Orange exposure and found that new 
and material evidence had not been submitted to reopen a 
claim for service connection for arthritis of the lumbar 
spine and right hip. 

Entitlement to service connection for arthritis of the lumbar 
spine and right hip was previously denied in a November 1999 
rating decision.  That decision became final when not 
appealed.  38 U.S.C.A. § 7105 (West 2002).  Regardless of any 
RO action, the Board is required to independently consider 
whether the veteran has submitted new and material evidence 
warranting the reopening of the claim before considering the 
claim on the merits-and in light of the Board's favorable 
action on the petition to reopen-the Board has characterized 
the appeal as encompassing the two issues on the title page.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 
see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In so doing, the Board has also considered the recent 
decision of the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Boggs v. Peake,  520 
F.3d 1330 (Fed. Cir. 2008).  In that decision, the Federal 
Circuit held that a claim for one diagnosed disease or injury 
cannot be prejudiced by a prior claim for a different 
diagnosed disease or injury.  Rather, the two claims must be 
considered independently.  See Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996).  In this case, as will be discussed below, 
the veteran was previously denied service connection for 
arthritis of the lumbar spine and the right hip.  In November 
2003 and March 2004, the veteran sought to reopen his claim 
for a low back disability, as due to Agent Orange exposure or 
an in-service lower back injury, respectively.  VA medical 
records show that, at the time of these claims, the veteran's 
low back disability was primarily the same as that diagnosed 
at the time of the previous denial-arthritis of the lumbar 
spine.  As such, the Board finds that the veteran is seeking 
service connection for the same disability as that for which 
service connection was denied in November 1999.  

In September 2007, the Board remanded this case to the RO for 
additional development.  It has been returned for 
adjudication.


FINDINGS OF FACT

1.  A November 1999 rating decision denied entitlement to 
service connection for arthritis of the lumbar spine and 
right hip.  In the absence of a timely appeal, that decision 
is final.

2.  The evidence submitted since the November 1999 rating 
decision, by itself, or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for a lumbar spine disability, and raises a 
reasonable possibility of substantiating that claim.

3.  Arthritis and degenerative disc disease of the lumbar 
spine was not shown during service or for more than 30 years 
thereafter; and there is no competent medical evidence 
showing that any currently diagnosed lumbar spine disability, 
to include arthritis and degenerative disc disease of the 
lumbar spine, is related to service, to include an in-service 
injury or exposure to Agent Orange.


CONCLUSIONS OF LAW

1.  The November 1999 rating decision, denying service 
connection for arthritis of the lumbar spine, is final.  38 
U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2008).  

2.  As evidence received since the November 1999 rating 
decision is new and material, the criteria for reopening the 
claim for service connection for a lumbar spine disability, 
to include arthritis of the lumbar spine, are met.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  The criteria for service connection for a lumbar spine 
disability, to include arthritis and degenerative disc 
disease of the lumbar spine, are not met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.313 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (Apr. 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specific to requests to reopen, the claimant 
must be notified of both the reopening criteria and the 
criteria for establishing the underlying claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006). 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

Initially, given the Board's favorable disposition of the 
petitions to reopen the veteran's previously denied claim for 
service connection, the Board finds that all notification and 
development actions needed to fairly adjudicate this aspect 
of the appeal have been accomplished.  

Here, in December 2003, April 2004 and October 2007 letters, 
VA notified the veteran of the information and evidence 
needed to reopen and substantiate a previously denied claim 
for service connection, to include notice of what part of 
that evidence is to be provided by the claimant and notice of 
what part VA will attempt to obtain.  The October 2007 letter 
provided the veteran with the correct definition of what 
constitutes new and material evidence with regard to this 
appeal and specifically informed the appellant of what was 
needed to reopen and substantiate his claim for service 
connection and asked him to send any evidence in his 
possession pertaining to the claim (consistent with the 
version of 38 C.F.R. § 3.159 then in effect).  In that 
letter, VA also provided adequate notice of how disability 
ratings and effective dates are assigned and informed the 
veteran of the specific basis for the prior denial of his 
claim consistent with Dingess/Hartman and Kent.  

After issuance of the notice described above, and opportunity 
for the veteran to respond, the August 2008 supplemental 
statement of the case (SSOC) reflects reopening and 
readjudication of the claim.  Hence, the appellant is not 
shown to be prejudiced by the timing of such notice.  See 
Mayfield  v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also, Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as in a statement of the 
case (SOC) or an SSOC, is sufficient to cure a timing 
defect). 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service personnel and treatment records, VA 
treatment records, and an October 2006 report of VA 
examination.  Also of record and considered in connection 
with the appeal are various written statements submitted by 
the appellant and his representative, on his behalf.  As 
such, no further action is necessary to assist the veteran 
with the appeal herein decided.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO 
(to include the Appeals Management Center), the claimant has 
been notified and made aware of the evidence needed to 
substantiate the petition to reopen and the underlying 
service connection claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is 
no additional notice that should be provided, nor is there 
any indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the appeal.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the claimant or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters on appeal, at this juncture.  See Mayfield, 20 Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Petitions to Reopen

Historically, the veteran has submitted claims for a low back 
disability under various reiterations.  

Service connection for arthritis of the lumbar spine and 
right hip was initially denied by a November 1999 rating 
action.  In making that determination, the New York, New York 
RO (New York RO) found that the veteran's service medical 
records were negative for a diagnosis or treatment of 
arthritis of the back or right hip or that the arthritis was 
manifested to a compensable degree within one year from 
discharge from service.  The New York RO noted that 
degenerative joint disease of the back and right hip was not 
diagnosed until more than 30 years after service.  The 
veteran did not appeal this decision.  

Although the veteran was informed of the November 1999 rating 
decision in a letter dated later the same month, the veteran 
did not initiate an appeal to the Board within one year of 
notification of the decision.  Therefore, the November 1999 
rating decision is final as to the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.1103.

Subsequently, in November 2003, the veteran attempted to 
reopen his claim alleging a back condition secondary to Agent 
Orange.  

By a January 2004 rating action, the Columbia RO denied 
service connection for a low back arthritis as due to Agent 
Orange exposure.  In making that determination the RO noted 
that a back disorder had previously been denied on a direct 
basis, and was now denied on a presumptive basis . 

In March 2004, the veteran asked to reopen his claim, 
alleging a lower back injury in service.

By a July 2004 rating action, the Columbia RO determined that 
no new and material evidence had been submitted to reopen the 
claim for entitlement to service connection for arthritis of 
the lumbar spine and right hip.  The veteran appealed the 
denials of service connection for low back arthritis.

Here, the veteran's petitions to reopen the previously denied 
claim for service connection for arthritis of the lumbar 
spine were received in November 2003 and March 2004.

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence 
not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial was the November 1999 
rating decision.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

The November 1999 denial of the veteran's original claim for 
service connection for arthritis of the lumbar spine was 
based on no evidence of record of a diagnosis of arthritis of 
the lumbar spine in service or until 30 years after the 
veteran's discharge from service.  Evidence then of record 
included the veteran's service treatment records, the 
veteran's allegations that his arthritis was due to sleeping 
in a sleeping bag while a security guard in Vietnam during 
the rainy season, and VA medical records showing a diagnosis 
of arthritis of the lumbar spine 30 years after the veteran's 
discharge from service.  Evidence added to the record since 
the RO's prior denial includes: the veteran's service 
personnel records, the veteran's allegation that he sustained 
a lower back injury in service, additional VA treatment 
records, and an October 2006 VA examination report, and 
various statements made by the veteran's representative, on 
his behalf.

The additional evidence includes the veteran's statement that 
he had sustained an in-service injury to the lower back.  The 
veteran's service treatment records reflect treatment for a 
painful lower back due to trauma in February 1968.  VA 
medical records show a June 2004 magnetic resonance imaging 
(MRI) of the lumbar spine revealing stenosis of the lumbar 
spine, and an October 2006 VA examination report  diagnosing 
the veteran with degenerative disc disease of the lumbar 
spine and opining that the veteran's low back disability is 
not related to military service.  

As the aforementioned evidence was not previously considered 
by agency adjudicators, and is not cumulative or duplicative 
of evidence previously of record, it is "new."  As the new 
evidence now includes the veteran's allegation of a lower 
back injury, apparently confirmed by his service treatment 
records, and a newly diagnosed low back disability, 
degenerative disc disease of the lumbar spine, the evidence 
relates to an unestablished fact that is necessary to 
substantiate the claim.  Moreover, when such evidence is 
considered in light of the additional lay statement asserting 
that his low back disability stems from an in-service injury, 
the Board also finds this evidence provides a reasonable 
possibility of substantiating the claim.  The Board 
reiterates that, for purposes of reopening, the credibility 
of the evidence is presumed.  Justus, 3 Vet. App. at 512-513.  

Accordingly, the  Board concludes that the criteria for 
reopening the claim for service connection for arthritis of 
the lumbar spine are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.

III.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  In addition, if a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. §  3.303(b).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Such evidence must be medical unless it relates to a 
condition as to which, under the case law, lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(iii).  If so, the veteran is thereby entitled to 
a presumption of service connection for certain disorders 
listed under 39 C.F.R. § 3.309(e).

Also, in addition to those presumptions associated with 
Vietnam era service, other unrelated regulatory presumptions 
provide that certain chronic diseases, such as arthritis 
(degenerative joint disease), are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of the in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995).  Once the evidence is 
assembled, the Board is responsible for determining whether 
the preponderance of the evidence is against the claim.  If 
so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  It is the policy of VA to administer the law under a 
broad interpretation, consistent with the facts in each case 
with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Considering the pertinent evidence of record in light of the 
above, the Board finds that service connection for a lumbar 
spine disability, to include as due to Agent Orange exposure, 
is not warranted.

The veteran's service personnel records confirm that the 
veteran served in Vietnam.  Because the veteran served in the 
Republic of Vietnam during the Vietnam era, he is entitled to 
the legal presumption that he was exposed to an herbicide 
agent (i.e., Agent Orange) while there.  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6)(iii).

Further, he is thereby entitled to the presumption of service 
connection for certain disorders listed under 39 C.F.R. § 
3.309(e).  The following diseases shall be service-connected 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II or adult-onset diabetes 
mellitus), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which it has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-46 (1994); see also 61 Fed. Reg. 57,586-57,589 (1996); 72 
Fed. Reg. 32,345-32,407 (June 12, 2007).  Degenerative disc 
disease and degenerative joint disease are not listed among 
the presumptive diseases for which service connection may be 
granted on the basis of exposure to herbicides under 38 
C.F.R. § 3.309(e).  Therefore, service connection may not be 
granted for degenerative disc disease or degenerative joint 
disease (arthritis) of the lumbar spine on the basis of the 
presumptive regulatory provisions just discussed.

Notwithstanding the presumptive provisions, service 
connection for claimed residuals of exposure to herbicides 
also may be established by showing that a disorder resulting 
in disability is, in fact, causally linked to such exposure.  
See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 
U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303.  And more 
generally, service connection may of course be established on 
a direct basis, if there is medical evidence otherwise 
linking a current diagnosis to service.  38 C.F.R. § 3.303.

As noted above, the veteran's service treatment records 
reveal that he was seen in February 1968 for complaints of a 
painful lower back due to trauma.  He was noted to have a 
full range of motion (ROM) and possible muscle strain. 

The veteran's April 1968 separation examination report shows 
that his spine was clinically evaluated as normal and that he 
did not report any musculoskeletal complaints. 

There is no evidence of complaints of, or treatment for, low 
back pain until he was diagnosed with degenerative joint 
disease in a November 1998 VA treatment record.  A July 1999 
VA treatment entry reflects that the veteran first reported 
low back pain beginning in October 1998.

An October 2006 VA spine examiner thoroughly reviewed the 
claims file and, after an examination of the claimant, he 
diagnosed the veteran with moderate to severe degenerative 
disk disease of the lumbosacral spine.  This examiner noted 
that he had been asked to opine as to whether or not the 
veteran's arthritis of the lumbar spine was related to his 
previous in-service complaint of low back pain in 1968.  He 
opined that:

In my opinion, it is less likely than not 
that the patient's degenerative disk 
disease of his lumbar spine has anything 
to do with his being in the service.  The 
patient clearly states that his symptoms 
began after his military career and 
denies ever having seen a doctor about 
his back while in the military.  I 
realize there was one time that the 
patient saw a doctor about his back while 
in the military for muscle spasms, but 
the patient does not even remember this 
himself.  Also, this extent of 
degenerative disk disease occurs over 
time as opposed to a relatively short 
stint in the military at a young age.  He 
did not have any severe injuries in the 
military that predisposed him to having 
degenerative disk disease.  

Although VA medical records show treatment for degenerative 
joint and disc disease of the lumbar spine, they do not 
reveal any competent evidence or medical opinion that any 
current low back disability is related to the veteran's 
active duty.  There is no evidence of a post-service low back 
disability until decades after the veteran's separation from 
service.  This fact weighs against the veteran's claim. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Moreover, the record is devoid of any competent evidence 
linking a low back disability to service that is based on a 
consideration of all the evidence of record.

In fact the only medical opinion addressing whether any 
lumbar spine disability is related to service is that 
provided by the October 2006 VA spine examiner, who, after a 
review of the claims file and examination of the veteran, 
found no relation between the veteran's current lumbar spine 
disability and service.  Without competent evidence of a 
nexus between any lumbar spine disability and service, 
service connection is not warranted.  

In addition to the medical evidence, the Board has considered 
the veteran's written assertions, and those of his 
representative, that the claimed lumbar spine disability is 
the result of an in-service injury or exposure to Agent 
Orange; however, none of this evidence provides a basis for 
allowance of the claim.  Here, the Board does find the 
veteran's statement about in-service injury credible and 
exposure to Agent Orange has been conceded.  While the Board 
does not doubt the sincerity of their beliefs, as laypersons 
without the appropriate medical training and expertise, 
neither is competent to provide a probative opinion on a 
medical matter, such as diagnosis of or the medical 
relationship, if any, between a specific disability and 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

Under the circumstances of this case, the Board finds that 
the veteran's claim for service connection must be denied.  
In reaching the decision to deny the claim on appeal, the 
Board also has considered the applicability of the benefit-
of-the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 
at 53-56.




ORDER

As new and material evidence to reopen the claim of 
entitlement to service connection for arthritis of the lumbar 
spine has been received, to this limited extent, the appeal 
is granted.
.
Service connection for a lumbar spine disability, to include 
arthritis and degenerative disc disease of the lumbar spine, 
is denied.




____________________________________________
M. R. VAVRINA 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


